Citation Nr: 0806867	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  97-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
May 19, 1966, rating decision which denied a claim of service 
connection for a bilateral eye disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a bilateral eye 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from August 1964 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which determined that new and material 
evidence had not been submitted sufficient to reopen a 
previously denied claim of service connection for a bilateral 
eye disorder ("new and material evidence claim").  The 
veteran disagreed with this decision in July 1996.  He 
perfected a timely appeal on his new and material evidence 
claim in January 1997.

The Board observes that, in an August 1996 Statement of the 
Case, the RO essentially reopened and denied, in pertinent 
part, the veteran's claim of service connection for a 
bilateral eye disorder.  The Board does not have jurisdiction 
to consider a claim that has been previously adjudicated 
unless new and material evidence is presented.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, although 
the RO has reviewed the veteran's service connection claim 
for a bilateral eye disorder on a de novo basis, this issue 
is as stated on the title page.  

Regardless of the RO's reopening of the claim for service 
connection for a bilateral eye disorder, the Board must make 
its own determination as to whether new and material evidence 
has been received to reopen this claim.  That is, the Board 
has a jurisdictional responsibility to consider whether a 
claim should be reopened, regardless of the RO's finding.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).

This matter also is on appeal of an August 1996 rating 
decision in which the RO determined that there was no CUE in 
a May 19, 1966, rating decision which denied a claim of 
service connection for a bilateral eye disorder ("CUE 
claim").  The veteran disagreed with this decision in 
January 1997.  He perfected a timely appeal on his CUE claim 
in March 1997.

In August 1997, the Board denied both of the veteran's 
claims.  The veteran timely appealed to the United States 
Court of Appeals for Veterans Claims ("Veterans Court") 
and, in October 1998, the Veterans Court affirmed the Board's 
August 1997 decision with respect to the denial of the 
veteran's CUE claim and vacated and remanded the Board's 
August 1997 with respect to the denial of his new and 
material evidence claim.  The veteran then appealed to the 
United States Court of Appeals for the Federal Circuit 
("Federal Circuit") with respect to the Veterans Court's 
October 1998 decision affirming the denial of his CUE claim.

In August 1999, the Board denied the veteran's new and 
material evidence claim.  The veteran timely appealed this 
decision to the Veterans Court.

In January 2001, the Federal Circuit dismissed as premature 
the veteran's appeal of the Veterans Court's October 1998 
decision affirming the denial of his CUE claim.  

In September 2001, the Veterans Court consolidated both of 
the veteran's appeals and issued an order vacating and 
remanding the Board's decisions issued in August 1997 and 
August 1999.

In September 2003, the Board remanded the veteran's new and 
material evidence claim to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., for additional development.  
In September 2004, the Board remanded both of the veteran's 
claims to the RO/AMC.

In May 2005, the Board denied both of the veteran's claims.  
The veteran again timely appealed to the Veterans Court.  In 
July 2007, the Veterans Court vacated and remanded the 
Board's May 2005 decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's CUE claim and his new and 
material evidence claim has been obtained.

2.  The May 19, 1966, rating decision, which denied the 
veteran's claim of service connection for a bilateral eye 
disorder, was not undebatably erroneous.

3.  In a February 1974 rating decision, the RO denied the 
veteran's application to reopen a previously denied claim of 
service connection for a bilateral eye disorder.

4.  New and material evidence has not been received since 
February 1974 in support of the veteran's claim of service 
connection for a bilateral eye disorder.


CONCLUSIONS OF LAW

1.  The May 1966 rating decision, which denied the veteran's 
claim of service connection for a bilateral eye disorder, was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.105(a) (2007).

2.  The February 1974 rating decision, which denied the 
veteran's application to reopen a previously denied claim of 
service connection for a bilateral eye disorder, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2007).

3.  Evidence received since the February 1974 RO decision in 
support of the claim of service connection for a bilateral 
eye disorder is not new and material; accordingly, this claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

As an initial matter, the Board notes that the VCAA and its 
implementing regulations, codified in part at 38 C.F.R. § 
3.159, are not applicable to CUE claims.  See Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 
15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. 
App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) 
(VA does not have "a duty to develop" in CUE claims because 
"there is nothing further that could be developed").  As 
noted in Livesay, CUE claims are not conventional appeals but 
instead are requests for revision of previous decisions.  
Claims based on CUE are fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits 
but is instead collaterally attacking a final decision.  
Livesay, 15 Vet. App. at 178-179.  Moreover, a litigant 
alleging CUE has the burden of establishing such error on the 
basis of the evidence of record at the time of the challenged 
decision.  Id.

With respect to the veteran's application to reopen a 
previously denied claim of service connection for a bilateral 
eye disorder, the Board notes that, in an October 2004 
letter, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter informed 
the veteran to submit medical evidence and noted other types 
of evidence the veteran could submit in support of his 
claims.  In addition, the veteran was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The October 2004 letter also defined new and material 
evidence, advised the veteran of the reasons for the prior 
denial of the claim of service connection for a bilateral eye 
disorder, and noted the evidence needed to substantiate the 
underlying claim of service connection.  That correspondence 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim of service connection for a bilateral eye disorder is 
not reopened in this decision.  Given the foregoing, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, the Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the RO could not have issued the VCAA notice letter 
prior to the initial unfavorable decision on the veteran's 
new and material evidence claim because that decision was 
issued in May 1996 before the VCAA was enacted.  The 
appellant also has been represented by counsel at least since 
1996 and throughout the latter stages of his appeal; through 
counsel, the appellant has demonstrated actual knowledge of 
the notice requirement of the VCAA.  Thus, there has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.  VA need not conduct an 
examination or obtain a medical opinion with respect to the 
issue of whether new and material evidence has been received 
to reopen a previously denied claim of entitlement to service 
connection because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The appellant contends that the RO committed CUE when it 
denied his claim of service connection for a bilateral eye 
disorder in a May 19, 1966, rating decision.  He further 
contends that the RO committed CUE when it denied his 
application to reopen a previously denied service connection 
claim for a  bilateral eye disorder in the currently appealed 
rating decision issued on May 6, 1996.

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.105(a) (2007). To establish a valid CUE 
claim, a veteran must show that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310 (1992).

The Veterans Court has consistently stressed the rigorous 
nature of the concept of CUE.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts: 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  
"It must always be remembered that CUE is a very specific 
and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

The Veterans Court has propounded a three-prong test to 
determine whether clear and unmistakable error is present in 
a prior determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, 6 Vet. App. at 245.  To 
establish a valid claim of clear and unmistakable error the 
claimant must demonstrate that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that statutory or regulatory provisions extant at the time 
were incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 
(1995).  The alleged error must be of fact or of law, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable error.  Allegations that previous adjudications 
had improperly weighed and evaluated the evidence also can 
never rise to the stringent definition of clear and 
unmistakable error.  Fugo, 6 Vet. App. at 43-44.

The appellant presents several allegations of CUE in the 
May 19, 1966, rating decision, none of which are persuasive.  
First, he alleges that the RO mistakenly concluded that there 
had been no worsening of his eye disorder during active 
service.  Second, he contends that the RO mis-applied or 
failed to apply the presumption of soundness and the 
presumption of in-service aggravation of a pre-existing 
disability when it concluded that his eye disorder had pre-
existed active service and was not worsened by service.  
Finally, the appellant contends that it was CUE for the RO to 
determine that service connection was not warranted for a 
bilateral eye disorder because it was a congenital or 
developmental defect and not a disease or injury for VA 
compensation purposes.

With respect to the allegation that the RO mistakenly 
concluded in May 1966 that there had been no worsening of the 
veteran's eye disorder during active service, the Board 
observes that the May 1966 rating decision discussed the 
veteran's visual acuity at his induction (or enlistment) 
physical examination and the visual acuity results of a 
Physical Evaluation Board (PEB) (or Medical Board) at his 
separation from active service.  The RO concluded that, 
without evidence of an in-service eye infection or trauma, 
and with the PEB's findings that the veteran's eye disability 
was hereditary retina degeneration that was not incurred in 
the line of the duty ("ILOD") and existed prior to 
enlistment ("EPTE"), there had been no acceleration or 
aggravation of this disability during active service and that 
the veteran's visual acuity reflected the hereditary nature 
of this disability.  Thus, the RO denied the veteran's claim 
for a bilateral eye disorder on the basis that it was a 
constitutional or developmental abnormality and was not 
considered a disability for VA purposes.

A review of the veteran's service medical records indicates 
that he denied any history of eye trouble at his enlistment 
physical examination in August 1964.  Clinical evaluation 
showed distant vision of 20/400 bilaterally corrected to 
20/40 in the right eye and to 20/50 in the left eye.  The in-
service examiner noted a refractive error in the summary of 
defects and diagnoses on this examination.  

On outpatient ophthalmologic consultation in September 1964, 
the veteran complained of worsening vision.  His corrected 
vision was 20/40 in the right eye and 20/50 in the left eye.  
The diagnoses were evidence of old choroiditis in each eye 
and compound myopic stigmatism in each eye.  The veteran was 
put on an "E2" profile and was considered "fit" for duty.

On outpatient treatment in March 1965, the veteran's visual 
acuity was unchanged.  The diagnosis was no improvement in 
acuity by changing prescription.  

On outpatient treatment in May 1965, the veteran complained 
of poor visual acuity that had lasted for "many years" and 
poor night vision.  The in-service examiner noted that poor 
color vision had been found on the veteran's enlistment 
physical examination.  The in-service examiner also stated 
that this disability existed prior to service and put the 
veteran on a permanent E3 profile with no duty requiring 
crucial visual function, color discrimination, or any duty 
requiring unsupervised activity in dim light.  The 
impressions were familial retinal degeneration consistent 
with uncorrected visual acuity impairment, severe color 
vision defect and nyctalopia (or night blindness) in each 
eye, and rule-out ocular albinism.

At the veteran's separation physical examination in June 
1965, bilateral retinal degeneration was noted on clinical 
evaluation.  His distant vision was 20/300 in the right and 
20/400 in the left eye, with each eye corrected to 20/40.  
The veteran's night vision was abnormal by history.  The 
summary of defects included bilateral hereditary familial 
retina degeneration with moderate impairment of visual 
acuity, severe impairment of color vision, and poor dark 
adaptation.  The in-service examiner recommended further 
evaluation by a Medical Board and determined that the veteran 
was not qualified for further military service.

A Medical Board concluded later in June 1965 that the veteran 
was medically unfit for further active service due to, in 
pertinent part, bilateral hereditary familial retina 
degeneration with moderate impairment of visual acuity, 
severe impairment of color vision, and poor dark adaptation.  
The veteran's corrected visual acuity was 20/40 in each eye.  
This condition was unchanged, incapacitating, non-stabilized, 
was not incurred in the line of duty, and existed prior to 
enlistment.  The disqualifying defect consisted of poor 
vision because of an inherited tendency, color blindness, and 
poor night vision.  The Medical Board recommended that the 
veteran should be separated from active service.

With respect to the veteran's allegation that the RO mis-
applied or failed to apply the presumption of soundness and 
the presumption of in-service aggravation of a pre-existing 
disability, the Board notes that the RO correctly determined 
in May 1966 that the veteran's in-service eye trouble 
reflected no acceleration of his pre-existing eye disability, 
which was noted on his induction (or enlistment) physical 
examination.  The RO appropriately concluded that there was 
no evidence of an eye infection or trauma during active 
service and that the veteran's visual acuity was due to the 
inherent traits of his hereditary disease.  The RO further 
concluded that, since the veteran's corrected visual acuity 
was 20/40 bilaterally at his entry on to and separation from 
active service, there had been no aggravation of his pre-
existing bilateral eye disorder during service.

The Board finds that, in his CUE motion, the veteran is 
improperly seeking a re-weighing of the evidence considered 
by the RO in the May 19, 1966, rating decision, which denied 
his claim of service connection for a bilateral eye disorder 
and is now final.  The veteran's CUE claim essentially 
reflects a disagreement as to how the facts were weighed and 
evaluated; it does not provide a basis upon which to find 
that VA committed error.  See Luallen, supra.  In alleging 
that the RO misinterpreted the facts surrounding his claim of 
service connection for a bilateral eye disorder, the veteran 
has not raised a valid CUE claim.  See Oppenheimer, supra.  
Accordingly, the Board finds that, to the extent that the 
veteran seeks to challenge the May 19, 1966, rating decision 
on the basis of CUE, his appeal is dismissed.  Further, to 
the extent that the veteran seeks to challenge the currently 
appealed rating decision issued on May 6, 1996, which denied 
his application to reopen a previously denied claim of 
service connection for a bilateral eye disorder, the Board 
finds that, since the May 1996 rating decision is not yet 
final, this CUE claim is dismissed because it is premature.

The Board also finds that the May 19, 1966, rating decision 
applied the extant law concerning the presumption of 
soundness and aggravation to the facts of the case; thus, it 
was not undebatably erroneous.  The presumption of soundness 
provides that a veteran will be considered to have been in 
sound condition at his or her enlistment physical examination  
except for any diseases or disabilities noted at that 
examination or where CUE demonstrates that a disease or 
disability existed prior to service and was not aggravated by 
service.  Only such conditions as are recorded in an 
examination report are considered "noted."  See 38 U.S.C.A. 
§ 311 (1966) renumbered and amended at 38 U.S.C.A. § 1111 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.304(b) (1966 & 2007).  
In general, the presumption of aggravation provides that a 
pre-existing disease or disability will be considered 
aggravated by active service where there was an increase in 
disability during service, unless there is a specific finding 
that any increase in disability was due to the natural 
progress of the disease.  See 38 U.S.C.A. § 353 (1966) 
renumbered and amended at 38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303(a) (1966 & 2007).  For 
veterans of wartime service, as in this case, CUE is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
Aggravation also may not be conceded where there was no 
increase in the severity of a pre-service disability during 
service based on a review of all relevant medical evidence 
before, during and after active service.  See 38 C.F.R. 
§ 3.303(b) (1966 & 2007).  

As noted, the in-service examiner who performed the veteran's 
induction (or enlistment) physical examination in August 1964 
noted that the veteran's bilateral corrected vision was 20/40 
and that he had a refractive error.  Thus, the veteran was in 
sound condition at his entry on to active service except for 
a refractive error and bilateral corrected vision of 20/40.   
An in-service examiner concluded in May 1965 that the 
veteran's bilateral eye disorder had existed prior to 
service.  At his Medical Board evaluation and at separation 
in June 1965, the veteran's bilateral corrected vision was 
unchanged at 20/40.  The Medical Board also concluded that 
the veteran's bilateral eye disorder had existed prior to 
service.  Thus, the RO was correct when it found in May 1966 
that there had been no increase in the severity of a pre-
service disability during service based on a review of the 
veteran's available service medical records.  

The Board further finds that the RO properly applied the 
extant law concerning the unavailability of VA compensation 
for congenital or developmental defects.  Congenital or 
developmental defects are specifically defined in VA 
regulations to include refractive error of the eye.  Such 
defects were not considered diseases or injuries for VA 
compensation purposes in May 1966 and continue to be excluded 
from VA compensation.  See 38 C.F.R. § 4.9 (1966 & 2007).  As 
noted, the veteran's congenital or developmental defect of a 
refractive error of the eye was noted on his enlistment 
physical examination in August 1964.  An in-service examiner 
subsequently determined that the veteran's familial retinal 
degeneration had pre-existed active service.  The Medical 
Board also diagnosed hereditary familial retina degeneration 
before recommending that the veteran be medically discharged 
from active service in June 1965.  Given the foregoing, the 
RO appropriately concluded in May 1966 that the veteran's 
bilateral eye disorder was a congenital defect and he was not 
entitled to VA compensation for this disability.

Because the RO correctly applied the extant law concerning 
the presumptions of soundness and aggravation of a pre-
service disability during active service when it denied the 
veteran's claim of service connection for a bilateral eye 
disorder, and since the medical evidence clearly showed the 
existence of a congenital bilateral eye disorder for which VA 
compensation was not available, the Board finds that the 
May 19, 1966, rating decision was not undebatably erroneous.  
Thus, the veteran's CUE claim is denied.

The veteran also contends that he has submitted new and 
material evidence sufficient to reopen a previously denied 
claim of service connection for a bilateral eye disorder.

In a February 1974 rating decision, the RO denied the 
veteran's application to reopen a previously denied claim of 
service connection for a bilateral eye disorder.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2007).  The veteran did not disagree with the 
February 1974 rating decision.  Thus, it became final.

The claim of entitlement to service connection for a 
bilateral eye disorder may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
previously denied service connection claim for a bilateral 
eye disorder in April 1996.  New and material evidence is 
defined by regulation, see 38 C.F.R. § 3.156, which VA 
amended in 2001.  See 66 Fed. Reg. 45620- 45632 (August 29, 
2001).  The amended version of 38 C.F.R. § 3.156(a), however, 
is only applicable to claims filed on or after August 29, 
2001.  Because the veteran filed this application to reopen 
his claims of service connection for a bilateral eye disorder 
in April 1996, the earlier version of 38 C.F.R. § 3.156(a) is 
applicable to this case.  

Under the applicable provisions, new and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final rating 
decision in February 1974 consisted of the veteran's service 
medical records and a report of private ophthalmologic 
examination dated in September 1973.  In a decision letter 
dated on February 4, 1974, the RO noted that the veteran's 
claim of service connection for a bilateral eye disorder 
(which it characterized as retina degeneration) had been 
denied previously because such condition was hereditary and 
remedial and did not constitute a disease or injury for VA 
purposes.  The RO concluded that the veteran's September 1973 
private ophthalmologic examination was not new and material 
evidence; this, his application to reopen a previously denied 
service connection claim for a bilateral eye disorder was 
denied.

The newly submitted evidence consists of a letter from 
R.V.S., M.D (Dr. R.V.S.), dated in February 1974,  a report 
of VA examination dated in August 1979, a report of VA 
housebound examination dated in January 1980, the veteran's 
Social Security Administration (SSA) records, VA vocational 
rehabilitation records dated between January and March 1980, 
and VA clinical records.

In February 1974, Dr. R.V.S. submitted a letter in which he 
stated that he had first treated the veteran in October 1970.  
At that time, the veteran's visual acuity was 20/70 in each 
eye.  An examination of the veteran's eyes revealed extensive 
macular degeneration "which continued to progress" until 
September 6, 1974, when the veteran's vision "had been 
reduced to finger counting only."  Dr. R.V.S. stated that 
the veteran was "permanently legally blind."

On VA examination in August 1979, the veteran complained of 
being unable to read.  His visual impairment had begun in 
1965.  External examination of the eyes was normal.  Internal 
examination of the eyes revealed some pigment deposits 
involving the macular region but was otherwise normal.  The 
veteran's visual acuity was 1/400 in both eyes and was not 
correctable with glasses.  The diagnoses were bilateral 
macular degeneration, cause undetermined, and defective 
vision of the right and left eye due to macular degeneration.

On VA housebound examination in January 1980, the veteran 
complained of bilateral blindness.  The veteran was able to 
walk without the assistance of another person.  He had no 
restrictions.  His visual acuity was 1/400 in each eye.  The 
diagnosis was bilateral macular degeneration.

The veteran's SSA records show that he was considered 
disabled due to macular degeneration with macular atrophy and 
statutory blindness as of June 20, 1979.  In the SSA decision 
award letter, SSA noted that the actual date of onset of the 
veteran's SSA disability was June 20, 1979 when his vision 
was recorded as statutorily blind.  The veteran's last day of 
work was November 30, 1979.

VA vocational rehabilitation records dated between January 
and March 1980 show that the veteran successfully completed a 
course of VA vocational rehabilitation in order to adjust to 
the loss of sight.  
 
The veteran's VA clinical records show continuing outpatient 
treatment for blindness.

The evidence (service medical records and VA clinical 
records) that was of record in February 1974 showed in-
service treatment for a congenital eye disorder and post-
service treatment for macular degeneration.  The newly 
submitted evidence also shows continuing post-service 
treatment for macular degeneration and blindness.  Although 
some of this evidence is new because it contains diagnoses 
(blindness) not previously of record, it is cumulative of 
evidence already of record.  There is still no evidence of 
in-service treatment for a bilateral eye disorder that could 
be considered a disability for VA compensation purposes 
because it is not a congenital or developmental defect.  More 
importantly, there is still no competent evidence in the 
newly submitted evidence that links the veteran's currently 
diagnosed bilateral eye disorder to active service.  In fact, 
the VA examiner was unable to determine the cause of the 
veteran's bilateral macular degeneration in August 1979.

The veteran and his representative have contended in lay 
statements submitted to VA that he incurred a bilateral eye 
disorder during active service.  As lay persons, neither the 
veteran nor his representative would be competent to render a 
probative opinion on a medical matter such as the etiology of 
disabilities.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In 
addition, the newly submitted lay statements are cumulative 
of statements that were of record at the time of the February 
1974 rating decision.

Absent any competent evidence of a nexus between active 
service and the veteran's bilateral eye disorder, the Board 
finds that the newly submitted evidence does not bear 
directly and substantially upon the specific matter under 
consideration, is either cumulative or redundant, and, by 
itself or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
in order to decide the merits of the veteran's service 
connection claim.  Accordingly, the Board finds that, as new 
and material evidence has not been received, the claim of 
service connection for a bilateral eye disorder is not 
reopened.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

The claim of CUE in the May 19, 1966, rating decision, which 
denied the veteran's claim for service connection for a 
bilateral eye disorder, is denied.

As new and material evidence has not been received, the claim 
of service connection for a bilateral eye disorder is not 
reopened.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


